A general denial of an allegation of due performance is insufficient to raise an issue under present rule 92 of the Rules of Civil Practice. Under the terms of the separation agreement, the weekly payments were to continue during the lifetime of plaintiff’s testatrix. The $25,000 deposited by defendant was as security and was not to be the limit of the weeldy payments required to be made by defendant. The interpretation suggested by defendant, to wit, that the $25,000 deposited was to be in full satisfaction of all claims of plaintiff’s testatrix for support, is not only not warranted by the language of the agreement, but would make the agreement illegal. (Kyff v. Kyff, 286 N. Y. 71.) Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.